DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A, shown in figures 1-4, and drawn to claims 1-2 in the reply filed on 2/3/2021 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application” and “because at least generic claim 1 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn”.  This is not found persuasive for at least the following reasons:
First, searching all the species outlined in the restriction requirement dated 1/6/2021 would result in a serious search and/or examination burden. The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Specifically, each species would require a search in a different CPC area. For example, species A would require a search in A61F5/0585, species B would require a search in A61F5/019, species C would require a search in A61F5/0195, species D would require a search in A61F5/0123, and species E would require a search in A61F5/0102. Thus, species A-E would require searches in different CPC areas. Furthermore, different search queries would be required for each of the species based on the specific structural and functional limitations 
Also, claim 1 is not in condition for allowance for at least the reasons outlined in the claim objections and rejections provided below.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on 2/3/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3: “the body” should be amended to recite “the respective body” or “each of the two bodies” for improved clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) because the claim includes limitations that are directed to structure that is defined by areas of the human body (see rejection under 35 USC 101) which are subject to changes based on differences in human anatomy from one individual to the next. Specifically, in claim 1, the limitation reciting “…a first elastomer…extending from the instep of the foot portion at a cuboid bone of a wearer…wrapping over a navicular bone of the wearer, and extending through the ankle portion at a talus bone of the wearer toward the shank portion…” is subject to changes based on differences in human anatomy from one user to the next because the size of the foot differs from one individual to another and therefore would result in differences in the location of anatomical features such as a cuboid bone, navicular bone and talus bone which, therefore, would result in different configurations of the claimed elastomer based on the location of these anatomic features. Thus, the language of the claims does not specifically point out and distinctly claim the subject matter.
Claim 2 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the “two bodies” recited in independent claim 1 are being further defined by the limitation of “the body” in claim 2. It is suggested that the claim be amended to recite which of the two bodies this limitation is in reference to or if this limitation is intended to relate to both or each of the two bodies. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claim(s) 1-2 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Specifically, Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 positively recites part of the human body in combination with the device, as for example: in claim 1, the limitation reciting “…a first elastomer…extending from the instep of the foot portion at a cuboid bone of a wearer…wrapping over a navicular bone of the wearer, and extending through the ankle portion at a talus bone of the wearer toward the shank portion…” of the claim encompasses a human being. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the constitution. and configured for placement at a cuboid bone of a wearer…configured for wrapping over a navicular bone of the wearer, and configured for extending through the ankle portion at a talus bone of the wearer toward the shank portion…”. Claim 2 depends from claim 1 and thus contains the same deficiencies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al (US 2007/0049857).
With respect to claim 1, Quinn discloses a flat foot orthosis (ankle support/brace 10 shown in figs 1-6; support 10 is shown applied to a user’s flat foot in fig 1 and thus is interpreted as being a “flat foot orthosis”) comprising:
two bodies (first portion/boot-like member 11 and strap segments 26/27 are interpreted as being two bodies), each one of the two bodies having a wearing space disposed inside the body (boot-like member 11 is a body configured to embrace and encircle the ankle – para [0026]; figs 1-2; the wearing space is the interior where the foot and ankle are located; interior is also shown in figs 3-4; strap segments 26/27 are configured such that an interior space is provided within which the member 11 housing the foot is contained – figs 1-4; interior is best shown in figures 5-6); 
a foot portion (portion of boot-like member 11 that encircles the user’s foot during use as shown in figs 1-2) having a sole located on a bottom of the foot portion (bottom portion 14 defines the bottom surface of the support as shown in fig 4 and thus is interpreted as being a “sole”); an instep located on a top of the foot portion (front portion 16 located at a position that is expected to cover the instep of a patient during use as shown in fig 4); an arch located on one of two horizontal sides of the foot portion (right and left sides 12 and 13 – para [0026]; fig 4; the side of member 11 that is located on the medial side of the foot during use is interpreted as being an “arch” since this side of the support is positioned at the medial arch of the user’s foot), facing the other one of the two bodies (the sides 12 and 13 of member 11 face the strap segments 26/27 as shown in fig 4), and connected to the sole and the instep (sides 12 
a lateral side located on the other one of the two horizontal sides of the foot portion, and connected to the sole and the instep (one of the sides 12/13 will be located on the lateral side of the foot during use of the support; the sides 12 and 13 are located on opposing horizontal sides of the member 11 as shown in fig 4 and are integrally connected with bottom portion 14 and front portion 16 as shown in fig 4);
an ankle portion connected to the foot portion (member 11 includes an upper portion configured to embrace and encircle the ankle – para [0026]; figs 1-2; the portions that encircle the foot and ankle are integrally connected as shown in figs 1-2); a shank portion connected to the ankle portion (binding 18 connected to the uppermost portion of member 11 as shown in fig 4; interpreted as being a “shank” portion because binding 18 is located at a position which is expected to contact the area directly above the ankle at the shin/calf during use and as shown in figs 1-3);
a substrate surrounding the wearing space, and extending from the foot portion to the shank portion through the ankle portion (the boot-like member 11 has a body that defines the interior space where the foot/ankle are located during use and the body is formed from “a one-piece material”– para [0026] lines 10-12; a “substrate” is a surface or material and, thus, the material forming member 11 is interpreted as being a “substrate”); and
a first elastomer disposed adjacent to the substrate (straps 26/27 are formed from elastic material – para [0030] lines 5-6; and are disposed adjacent to the material of member 11 as shown in figs 1-4), surrounding the wearing space (as shown in figs 1-6), extending from the 
	With respect to claim 2, Quinn discloses the invention as claimed (see rejection of claim 1) and also discloses that the first elastomer of each one of the two bodies surrounds and fetters the shank portion of the body because as shown in figures 1-2, the straps 26/27, which are formed of elastic material (para [0030] lines 5-6) wrap about member 11 at the area where binding 18 is located (as shown i.e. in fig 3) which is interpreted as being a “shank” portion because binding 18 is located at a position which is expected to contact the area directly above the ankle at the shin/calf during use and as shown in figs 1-3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IIDA (US 2016/0206462); GRUNDEN ET AL (US 2012/0238929); SALLOUM (US 2019/0192329); THOR ET AL (US 2018/0333285); HALLBRECHT (US 2018/0021199); TSUCHIYA ET AL (US 2017/0079847); SUMMIT ET AL (US 2015/0374529) (see para [0037]); VOGELBACH (US 4844058); and THUM (EP 0159679A2) each disclose a foot orthosis that includes features that are pertinent to Applicant’s disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786